DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 1, 3-4, 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mita (US 2011/0063348) in view of Takeuchi (US 2009/0073207).
	Regarding to claims 1 and 10:
	Mita discloses a liquid ejecting apparatus comprising:
             a liquid ejecting head that includes a flow path formation substrate (FIG. 3, element 132) in which a pressure chamber (FIG. 3, element 112) communicating with a nozzle is formed (FIG. 3, element 110), a vibration plate (FIG. 3, element 136) formed on one surface side of the flow path formation substrate, and a piezoelectric actuator having a first electrode, a piezoelectric layer, and a second electrode (FIG. 3, elements 140, 142, 144) that are formed on a surface side of the vibration plate opposite to the flow path formation substrate; and
                          a drive unit that supplies a drive signal for driving the piezoelectric actuator (FIG. 6), wherein
                        the piezoelectric actuator includes an active portion in which the piezoelectric layer is interposed between the first electrode and the second electrode, in plan view from a stacking direction of the first electrode, the piezoelectric layer, and the second electrode, the active portion is extended from an edge portion, which is a region other than a central portion of a region facing the pressure chamber, to the outside of the pressure chamber (FIG. 3: The active portion corresponds to the portion of the actuator having the electrode 144 and the central portion corresponds to the portion of the actuator not having the electrode 144).
	Mita however does not teach wherein the drive signal includes a contraction element that contracts the pressure chamber from a reference volume, and an expansion element that expands the pressure chamber contracted by the contraction element, the reference volume is a volume of the pressure chamber when no electric filed is applied to the piezoelectric layer, in the contract element of the drive signal, a potential difference of the second electrode based on a potential of the first electrode is maintained to one of the positive or negative, and in the expansion element of the drive signal, the potential difference is changed from one of the positive or negative to the other of positive or negative.
Takeuchi discloses a printhead for discharging ink drops from a pressure chamber for forming images purpose in response to the application of a drive signal to the printhead. The drive signal includes a contraction element that contracts the pressure chamber from a reference volume (FIG. 4a-b: The potential of PW causes the pressure change of the pressure chamber), and an expansion element that expands the pressure chamber contracted by the contraction element (FIG. 4a-b, elements P2-P3), the reference volume is a volume of the pressure chamber when no electric filed is applied to the piezoelectric layer (FIG. 4a-b: The volume of the pressure chamber when the voltage of the drive signal is at zero), in the contract element of the drive signal, a potential difference of the second electrode based on a potential of the first electrode is maintained to one of the positive or negative (FIG. 4a-b: During the period PW, the potential is maintained at +VOLTAGE), and in the expansion element of the drive signal, the potential difference is changed from one of the positive or negative to the other of positive or negative (FIG. 4a-b: The potential is changed from +VOLTAGE to -VOLTAGE).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify the drive signal in Mita’s printing apparatus to have the contract and expansion elements as in the drive signal disclosed by Takeuchi to eject ink droplets with higher efficiency (paragraph [0009]).
Mita discloses the following claims:
                Regarding to claim 3: wherein a potential of the contraction element is always applied in a standby state (FIG. 6: The falling edge of the driving pulse is applied at 0[V] when no ink is ejected).
	Regarding to claim 4: wherein an absolute value of a potential to be applied to the piezoelectric actuator by the contraction element is larger than zero and is equal to or less than an absolute value of a potential which becomes a coercive electric field of the piezoelectric layer (FIG. 6: The absolute value of the potential of the falling edge of the driving pulse is V. This V value is the sum of 0[V] and -V[V] and therefore equals to the potential of the coercive electric field).
Regarding to claim 8: wherein in the contraction element, the piezoelectric actuator is in a state of being deformed in a convex shape toward the pressure chamber side (FIGs. 3 and 5A).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853